        Case 1:19-cv-02313-RA-KNF Document 88 Filed 09/07/21 Page 1 of 1
                                                                                         By separate order, this case is
                                                                                         referred to Magistrate Judge
                                                                                         Fox for general pretrial
                                                                                         purposes. Judge Fox will
                                                                    September 3, 2021    address this motion, and any
                                                                                         other matters regarding
VIA ECF
                                                                                         discovery.
Hon. Ronnie Abrams
United States District Court                                                             SO ORDERED.
Southern District of New York
40 Foley Square                                                                          ___________________
New York, NY 10007                                                                       Hon. Ronnie Abrams
                                                                                         9/7/21
       Re:     Pauwels v. The Bank of New York Mellon Corp., No. 19-CV-02313

Dear Judge Abrams,

       Pursuant to Rule 1.D of the Court’s Individual Rules and Practices in Civil Cases, Plaintiff
submits this letter motion to request an adjournment of the date to take all depositions in this case.

        According to the Scheduling Order, dated April 26, 2021 [Dkt. 84], “[d]epositions shall be
completed by September 10, 2021.” Given the current state of discovery in this matter, Plaintiff
writes to request that this date be adjourned and extended to October 8, 2021 (the end-date for all
discovery). Specifically: The parties exchanged requests for production and interrogatories as
directed by the Scheduling Order in May 2021. Each party then responded and objected, as
necessary, in June 2021. Since then, Defendants have not produced any documents; Plaintiff has
not produced any materials either as a result. Because there have been no document productions,
Plaintiff has not scheduled any depositions despite the September 10, 2021 deadline approaching.

         Plaintiff requested that the deposition deadline be extended through the end of discovery,
October 8, 2021, to allow the parties to produce and review materials and take a limited number
of depositions—Plaintiff anticipates taking a maximum of two depositions. Defendants denied
that request and sought to hold Plaintiff to the deadline in the Scheduling Order. Plaintiff now
files this letter motion with the Court.

        An extension of the deposition deadline in this matter will not affect any other deadlines in
this case since all discovery will still conclude by the existing October 8 deadline, meaning, too,
that no party will be prejudiced by this short extension. Furthermore, neither party is expected to
require expert testimony, which ensures that this period of time can be devoted to taking a very
limited number of depositions, which is all that Plaintiff requires.

        Additionally, Plaintiff requests a corresponding adjournment of the September 10, 2021
post-discovery conference to October 8, 2021.

       This is the first request to adjourn either date that either party has filed. I thank Your Honor
for your attention to this matter.
                                                                 Respectfully Submitted,

                                                               /s/ Joshua I. Schiller
                                                               Joshua I. Schiller
                                                               Counsel for Plaintiff André Pauwels
